Order entered May 3, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00586-CV

              IN RE RADIANT DARKSTAR PRODUCTIONS, LLC, Relator

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC13-02152

                                            ORDER
                          Before Justices FitzGerald, Lang, and Myers

       The Court has before it relator’s April 30, 2013 petition for writ of mandamus. The

Court requests that real parties file a response to the petition by Tuesday, May 14, 2013.


                                                       /s/   LANA MYERS
                                                             JUSTICE